I would like to 
express my sincere congratulations, and those of my 
delegation, to you, Madam President, on your election 
as President of the General Assembly at its sixty-first 
session. 
 My delegation wishes to commend Secretary-
General Kofi Annan for the leadership and courage he 
has displayed during his tenure at the helm of the 
Secretariat. Secretary-General Annan assumed office at 
a time when the United Nations was facing severe 
criticism and its very relevance was being questioned. 
His dedication and professionalism have contributed 
significantly towards enhancing the efficiency and 
credibility of our Organization and its Secretariat. His 
initiatives to promote the development agenda of the 
United Nations have been of crucial importance, in 
particular to Africa. As the Secretary-General prepares 
to relinquish his office in the next few weeks, we thank 
him warmly and wish him well in all his future 
endeavours. 
 Since our last annual meeting, several ongoing 
conflicts have remained unresolved and new ones have 
emerged. The situation in the Middle East continues to 
be a major preoccupation for the international 
community. While violence is still raging in Iraq and 
peace still eludes the Palestinian people, the recent 
conflict involving Israel and Hizbullah has not only 
cost so many innocent lives but has also resulted in the 
wanton destruction of vital infrastructure within 
Lebanon. Now that the guns have finally fallen silent, 
we urge all concerned in this unnecessary month-long 
conflict to abide fully by the provisions of Security 
Council resolution 1701 (2006) and to settle their 
outstanding issues through United Nations mediation. 
 There seems to be a unanimous view in the world 
today that the Middle East remains the epicentre of 
global insecurity and instability. Global peace and 
prosperity will remain an elusive dream unless and 
until the international community stretches all its 
diplomatic sinews to create conditions for lasting peace 
in the region. Mauritius strongly believes that a fair 
and final peace settlement in the Israel-Palestine 
conflict rests in the early implementation of the 
existing road map that has been endorsed by the 
international community. 
 We reiterate our support for an independent and 
sovereign Palestinian State existing side by side with 
the State of Israel. 
 The situation in Darfur remains a matter of 
serious concern not only to us in Africa but to the 
international community as a whole. We are confident 
that Security Council resolution 1706 (2006) has the 
capacity to lend strong support to the efforts already 
deployed by the African Union to put an end to that 
crisis. 
 Terrorism continues to be a major disruption for 
peace and development. The recent adoption of 
resolution 60/288 — the United Nations Global 
Counter-Terrorism Strategy — sends a clear message 
that terrorism is unacceptable no matter who commits 
it, no matter where it takes place and no matter what 
the reason. Mauritius unreservedly condemns terrorism 
in all its forms and manifestations. But let us not 
delude ourselves into thinking that we can address the 
scourge of terrorism without addressing its root causes. 
 Fifteen years ago, the Assembly initiated 
discussions on the reform of the Security Council. 
Numerous proposals have been made since then. Each 
proposal, whatever its merits, has met determined 
resistance from some members defending their own 
narrowly defined interests. It is unacceptable that the 
African and Latin America and the Caribbean regions 
are not represented in the permanent membership of 
the Security Council. It is also morally and politically 
unacceptable that the world’s most populous 
democracy is still denied a seat as a permanent member 
of the Council. It is imperative that a reformed Security 
 
 
13 06-53317 
 
Council should include India among its permanent 
members. 
 The establishment of the Human Rights Council 
constitutes a significant step in the implementation of 
our common reform agenda. That new organ of the 
General Assembly should perform efficiently so as to 
establish itself as a credible universal institution for the 
promotion and protection of human rights. My 
delegation would like to thank the General Assembly 
for electing Mauritius as one of the 47 members of the 
Council at the elections held earlier this year. We will 
do our utmost for the universal promotion and 
protection of human rights in accordance with the 
mandate conferred upon the Council by the Assembly. 
 The multilateral approach to disarmament has 
been on the back burner for some time. It is 
unfortunate that little progress has been achieved in 
respect of strengthening the foundations of the Treaty 
on the Non-Proliferation of Nuclear Weapons. 
Mauritius supports the aim of the total elimination of 
all nuclear weapons on the basis of a comprehensive 
and non-discriminatory disarmament regime. 
 My delegation wishes to draw the attention of the 
Assembly to the fact that, 38 years after its 
independence, Mauritius has still not been able to 
exercise its sovereignty over the Chagos Archipelago, 
including Diego Garcia. The Archipelago was excised 
from the territory of Mauritius by the former colonial 
Power to be subsequently used for military purposes 
behind our back, in total disregard of Assembly 
resolutions 1514 (XV) and 2066 (XX). That exercise 
also involved the shameful displacement of the 
inhabitants of the Chagos from their homeland, thereby 
denying them their fundamental human rights. 
International law must prevail, as must respect for the 
sovereignty of all countries. We therefore call once 
again on the United Kingdom to pursue constructive 
dialogue in earnest with my Government, with a view 
to enabling Mauritius to exercise its sovereignty over 
the Chagos Archipelago. 
 We view positively the visit jointly organized by 
the Governments of Mauritius and of the United 
Kingdom in April this year to enable the former 
inhabitants of the Chagos to visit the Archipelago for 
the first time since their displacement to pay respects at 
their relatives’ graves on the Archipelago. 
 We hope to continue meaningful dialogue with 
France on the question of sovereignty over Tromelin, 
given our excellent bilateral relations. We view the 
agreement reached in Paris at the expert level in 
January 2006 to set up a French-Mauritian joint 
commission for the co-management of the Tromelin 
zone as a positive first step. 
 My delegation is pleased that you, Madam 
President, have chosen development as the focus of 
your presidency. We welcome your proposal to 
dedicate this session of the General Assembly to the 
issue of implementing a global partnership for 
development. The biggest dilemma is how to secure the 
necessary financial flows towards developing 
countries. We call on the international community to 
honour commitments made to developing countries 
concerning official development assistance. Equally, 
we hope for conditions that will allow better access to 
the markets of the more affluent countries to generate 
resources for development. 
 Our meeting today coincides with the end of the 
First United Nations Decade for the Eradication of 
Poverty. The progress towards achieving the 
Millennium Development Goals, including halving the 
proportion of people suffering extreme poverty by 
2015, has been below expectations, as reflected in 
human development indices. Poverty continues to 
prevail from generation to generation in many parts of 
the world, in particular in the sub-Saharan region. The 
political, social and economic marginalization or 
exclusion of poor people very often undermines the 
stability and development potential of many countries. 
 Does that imply that conventional solutions have 
failed because they do not really address the root 
causes of persistent poverty? Or is it because instead of 
taking a bottom-up approach we have adopted a top-
down approach, relying too much on the trickle-down 
effect? The fight against poverty is becoming more and 
more complex. Only a holistic and comprehensive 
approach will allow us to push back the frontier of the 
misery, conflict and hardship that afflict such a 
sizeable proportion of humankind. 
 In our own subregion, we have initiated measures 
to address the issue of poverty in earnest. At the recent 
Southern African Development Community (SADC) 
summit, held in Lesotho in August, we debated the 
issue of poverty alleviation. An extraordinary SADC 
summit on regional integration, scheduled for next 
month, will discuss a road map on poverty and 
development. 
  
 
06-53317 14 
 
 There is an almost symbiotic relationship 
between poverty and ill health, with disease often 
further impoverishing the poor and impacting 
negatively on the stock of scarce human capital in poor 
countries. Apart from malaria, HIV/AIDS and 
tuberculosis — and now avian flu — which are getting 
a lot of attention, other vector-borne diseases have 
manifested themselves, and are growing in an 
exponential manner.  
 The alarming rate with which the HIV/AIDS 
pandemic is ravaging our populations has far-reaching 
implications for our socio-economic development. It 
impedes our global efforts to achieve the Millennium 
Development Goals. We appreciate the political 
commitment of the international community to combat 
this scourge so as to bring solace to those already 
afflicted and to prevent the further spread of the 
disease. Mauritius promptly and spontaneously joined 
the innovative financing mechanism initiated by France 
and Brazil to introduce a solidarity levy on air tickets 
to fight HIV/AIDS, malaria and tuberculosis. The 
launching this week of UNITAID — the International 
Drug Purchase Facility — has aroused new hopes. 
 Climate change is yet another serious threat. For 
too long, some of us have conveniently decided to 
ignore it. In fact, well-known institutions and eminent 
scientists have reached the conclusion that climate 
change may be one of the biggest threats to 
humankind. Of particular concern is the impact of 
global warming on certain vectors of disease, leading 
to their proliferation. It is estimated that in Africa, for 
example, we may witness many more millions of cases 
of malaria and other mosquito-borne diseases as a 
result of climate change. 
 Mauritius is fully committed to the successful 
conclusion of the Doha Development Round. We look 
forward to a multilateral trading system that will be 
fair and equitable and that provides for the specific 
situations and needs of small and vulnerable 
economies. The recommendations of the World Trade 
Organization Aid for Trade Task Force, submitted in 
July 2006, should be implemented urgently to enable 
countries, particularly those with small and vulnerable 
economies, to access resources to undertake adjustment 
and restructuring programmes and to enhance their 
trade infrastructure and supply capacities. 
 Globalization does not seem to be living up to its 
promises. We should not allow it to be a process that 
unleashes the potential of the few while suppressing 
the aspirations of the many. It will have to be tamed 
into a development process that will provide an 
opportunity to every single citizen of the world to 
achieve his or her full potential. 
 Mauritius, like so many small island economies 
with meagre resource bases, has had to adjust to the 
realities and challenges of increasing liberalization and 
global economic competition — especially the erosion 
of trade preferences, which have so far helped in 
addressing our inherent disadvantages. My 
Government has embarked upon a programme of bold 
and wide-ranging economic reforms to adapt to the 
new realities of the international economy. 
 At the end of the day, what is the ultimate role 
that each of us here has as heads of State and heads of 
Government? We have been entrusted with the destiny 
of our people and of our countries. We are but 
temporary custodians of the welfare of our people and 
that of humankind. If we really want to build better 
societies and a better world for future generations, we 
must indeed make a significant dent on the issue of 
poverty. We must channel significant resources and 
energy towards reaching the Millennium Development 
Goals. And we must ensure that we create stable and 
sustainable societies.  
 To achieve that, we can no longer afford to 
simply keep talking about noble intentions. We must 
walk the walk, not just talk the talk. Each one of us 
here has the responsibility to implement national 
policies that provide opportunities for those who have 
always been deprived of their human dignity as a result 
of living perpetually on the margins of the socio-
economic mainstream. 
 My Government is guided by the notion of 
citizenship with dignity as a moral compass for action. 
We believe that socio-economic justice is a 
fundamental pillar of human dignity. We are therefore 
determined to provide concrete opportunities to the 
economically disenfranchised, in order to lift them out 
of the vortex of unjust economic inequalities. I have 
always upheld the ideals of social justice. I have 
therefore ensured that my Government dedicates no 
less than 12 per cent of our last national budget to an 
ambitious empowerment programme. That programme 
is funded by State and non-State actors, thereby 
heralding a new partnership for development in my 
country. It will provide tangible avenues for the poor 
 
 
15 06-53317 
 
and unskilled to equip themselves with the tools 
necessary for them to join the economic mainstream. It 
also seeks to create a new and flourishing class of 
entrepreneurs. That is one of the effective and concrete 
ways by which we can truly ensure that we widen the 
circle of opportunities. 
(spoke in French) 
 Resolving the problems to which I have referred 
to a large extent requires openness, responsiveness, 
dialogue and solidarity. We in Mauritius have the good 
fortune of being situated in a major crossroads as far as 
philosophies and religions are concerned. The history 
of the settlement of our islands has made that the case. 
We are the children of several traditions. Our identity 
has been shaped by various influences, from the East, 
West, North and South. Numerous ethnic groups, 
cultures, religions and languages have been evolving in 
our territory, and we are endeavouring to ensure that 
they enrich each other. We seek the commingling of 
cultures, which provides us Mauritians with a complex 
and dynamic identity. We believe that that is the best 
way to build a nation and to assert ourselves. As one 
can imagine, that situation requires ongoing vigilance 
on the part of political, religious and media leaders as 
well as rigorous and transparent application of the 
principles of justice.  
 We would like to believe that the experience of 
Mauritius can be applied at the international level. We 
also hope that dialogue between peoples and 
communities and communication between heads of 
State and Government will bring about the end of the 
disagreements that are today undermining our world, 
which is the only one we have. 